Citation Nr: 0022583	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to May 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), where the benefit sought on appeal 
was denied.



REMAND

We note that the appellant, the veteran's widow, has 
requested a hearing before a traveling section of the Board, 
sitting in Montgomery, in her January 1999 VA Form 9.  
However, from our review of the record, it does not appear 
that this hearing has been conducted.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  If a hearing was held at the RO 
before a traveling section of the Board, 
the RO should associate the transcript of 
such a hearing with the claims folder.  

2.  If the appellant has not yet been 
scheduled for a hearing at the RO before 
a Member of the traveling section of the 
board, the RO should schedule such a 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



